The petition for writ of certiorari to the United States Court of Appeals for the Fifth Circuit is granted *988limited to the question presented by the petition for the writ which reads as follows:
W. A. Sutherland and Mac Asbill, Jr. for petitioner.
Solicitor General Sobeloff for the United States.
“Where a deficiency in excess profits tax, based on the income and credits as shown in the taxpayer's return, would have existed except for the subsequent application of Section 722 of the Internal Revenue Code, is the taxpayer liable for interest on the amount of such deficiency (hereinafter called the 'potential deficiency’) which would have existed had it not been extinguished by the application of Section 722?”